t c summary opinion united_states tax_court larry lee lock ii petitioner v commissioner of internal revenue respondent larry lee lock ii and kristi leigh lock petitioners v commissioner of internal revenue respondent docket nos 23762-14s 24629-14s filed date larry lee lock ii and kristi leigh lock pro sese anne m craig lauren b epstein and caroline r krivacka for respondent summary opinion guy special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 in effect when the petitions were filed pursuant to 1these cases were consolidated for purposes of trial briefing and opinion continued sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued a joint notice_of_deficiency to larry lee lock ii and kristi leigh lock determining income_tax deficiencies of dollar_figure and dollar_figure for the taxable_year sec_2010 and sec_2011 respectively respondent issued a separate notice_of_deficiency to mr lock determining an income_tax deficiency of dollar_figure for the taxable_year petitioners invoked the court’s jurisdiction by filing timely petitions for redetermination with the court at the time the petitions were filed petitioners resided in florida after the petition was filed in the case at docket no 24629-14s ms lock submitted to respondent a form_8857 request for innocent spouse relief for the taxable_year sec_2010 and sec_2011 respondent reviewed ms lock’s claim and determined that she is entitled to spousal relief for the taxable_year sec_2010 and sec_2011 under the provisions of sec_6015 mr lock maintains that ms lock is not entitled to relief continued unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the taxable_year sec_2010 sec_2011 and sec_2012 and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the issues for decision are whether mr lock is a qualified_individual who is entitled to exclude a portion of the wages that he earned overseas during the taxable_year sec_2010 sec_2011 and sec_2012 years in issue under the foreign_earned_income_exclusion provisions of sec_911 mr lock is entitled to deductions for unreimbursed employee business_expenses claimed on schedules a itemized_deductions for the years in issue and ms lock qualifies for spousal relief under sec_6015 for the taxable_year sec_2010 and sec_2011 background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioners petitioners married in date and they have a son born in they divorced in date 2respondent concedes that petitioners are entitled to deductions of dollar_figure dollar_figure and dollar_figure for tax_return preparation expenses for the taxable_year sec_2010 sec_2011 and sec_2012 respectively subject_to the limitation prescribed in sec_67 3other adjustments are computational and depend solely on the court’s disposition of the issues for decision mr lock earned a bachelor’s degree from western kentucky university in as discussed in detail below mr lock spent a number of years working as a law enforcement officer followed by an extended period of employment working overseas as a personal security specialist for triple canopy inc tci ms lock completed high school and since she has been employed as a clerical assistant she was the primary caregiver for the couple’s son while mr lock worked overseas ii mr lock’s employment background a deputy sheriff from until mr lock was employed as a deputy sheriff in florida including service as a sniper on the special weapons and tactics team from through at least date he continued to qualify as a reserve deputy sheriff and he served in that capacity on occasion when he was not working for tci b personal security services tci is a private security company and government contractor with headquarters in virginia in late date tci hired mr lock as a personal security specialist to provide protection for u s department of state state department personnel and other high-ranking u s government officials primarily in baghdad iraq and other locations within that country in date tci promoted mr lock to unit support coordinator--a supervisory position during most of and and for six months in mr lock lived and worked primarily in the international zone iz formerly known as the green zone and neighboring areas in baghdad the iz was a large area in central baghdad with secured points of entry that housed the u s embassy and civilian and military personnel the iz was controlled by the iraqi military and police and mr lock reported that the area was frequently the target of mortar and rocket attacks tci employment terms and conditions among other conditions of his employment tci required mr lock to maintain a valid u s tourist passport a valid u s driver’s license and a bank account to facilitate electronic deposits of his paychecks the iraqi ministry of interior issued a series of entry and exit visas to mr lock that allowed him to travel to and from iraq for periods that normally lasted no more than months mr lock’s wife and son were not permitted to accompany him to iraq weapons and equipment mr lock was not permitted to bring weapons into or out of iraq the u s government provided mr lock with all of the firearms that he used in iraq including handguns shotguns and rifles mr lock was required to maintain proficiency in the use of those weapons and he had access to a shooting range near his living quarters in the iz for that purpose mr lock purchased his own gun holsters and body armor for use in iraq in he purchased a laptop a digital camera and a portable gps device and in he purchased a tactical watch--items that he purportedly needed to properly perform advance site surveys and related missions for tci mr lock acknowledged that he also used some of the tactical equipment in new businesses described below that he organized in the united_states in and in and mr lock purchased several firearms which he stored at his home in florida in date he purchased a rifle that was identical to one that he used in iraq in date he purchased a kimber handgun imprinted with the state department high threat protection service logo and in date he purchased two sig sauer tactical handguns principal_place_of_business other than a temporary assignment in israel in mr lock’s principal_place_of_business in and most of was iraq in mr lock worked for tci in israel for days and in iraq for days in and mr lock worked for tci in iraq for and days respectively mr lock was outside the united_states for days during the month period beginning date and ending date transportation support services and living quarters during the years in issue mr lock traveled between florida and iraq via commercial airlines tci reimbursed mr lock for his transportation_expenses to and from iraq the state department issued letters of authorization to mr lock dated date and date indicating that while he was performing contract services in israel and iraq he was entitled to government-furnished services including mail delivery meals primary care transportation authorized weapons and military banking tci provided mr lock with a per_diem_allowance that covered his expenses for meals and housing while he was working in israel in tci provided mr lock with modest living quarters in the iz specifically mr lock lived in a shipping container that had been modified to create two 15-by 15-foot rooms or apartments separated by a single entrance and a shared bathroom mr lock’s room included a small refrigerator a microwave oven a television a small desk and a bed tci did not charge mr lock for rent or for utilities mr lock prepared some of his meals in his microwave oven or he dined in restaurants in the u s embassy or nearby in the iz mr lock enjoyed a support system in iraq with his brothers in arms he primarily associated with fellow americans working for tci but he also befriended others including u s embassy personnel and some iraqi police and military officers who served as interpreters and assisted tci personnel as they passed through iraqi security checkpoints mr lock spoke little arabic but he had picked up enough of the language over the years to get out of a few situations communications and missions mr lock paid for internet service including voice over internet phone service in his living quarters in iraq he also purchased a cellular phone and paid for cellular phone service in iraq communications_services that he used for both personal and business purposes mr lock received preliminary notifications about tci missions or work assignments via email on his personal computer to obtain a mission packet which would provide details about the assignment however he was required to proceed to the u s embassy and log in to a secure email system depending on the complexity of the operation tci missions lasted from to hours and a mission involving a congressional delegation might require security services for two or three days as a supervisor mr lock performed his duties from an office command center or in the event of a high-priority mission he would serve as a team leader in the field he normally worked six days per week with fridays off depending on his particular assignment mr lock was required to wear a blazer a dress shirt and pants and a tie or khaki pants and a polo shirt he was not required to wear a uniform or clothing bearing tci’s logo banking tci electronically deposited mr lock’s paycheck into a joint checking account that he maintained with ms lock at a bank in florida tci routinely withheld federal_income_tax and employment_taxes from his salary mr lock was not subject_to any iraqi tax duty or fee while in iraq mr lock conducted banking transactions online used a credit card and obtained cash in u s dollars by cashing a check or using an automated teller machine inside the u s embassy mr lock explained that most of the shops and businesses in the iz preferred to transact business in u s dollars vacation time mr lock felt the stress that came with working in iraq and he looked forward to trips to the united_states for rest and vacation he scheduled his vacation time about four or five months in advance and would take as much leave as tci would allow--usually to weeks of leave at a time or a total of about weeks yearly knee injury mr lock suffered a knee injury while working in iraq and he returned to the united_states for surgery on date although he was originally scheduled to return to iraq after the surgery his surgeon ultimately recommended restrictions on his activities that precluded his returning to work for tci consequently mr lock did not return to iraq and his employment with tci ended in date unreimbursed employee_expenses mr lock maintains that he incurred a number of employee business_expenses during the years in issue that tci did not have a written employee reimbursement policy and that tci did not reimburse him for any of the expenses in question at trial mr lock presented schedules and bank records in an effort to substantiate employee business_expenses reported on the schedules a accompanying his tax returns for the years in issue the schedules and bank records also related to additional expenses that he had failed to disclose to respondent’s counsel before trial under the circumstances the court admitted the documents into evidence only insofar as they pertain to the expenses listed on the schedules a iii mr lock’s ties to the united_states a familial while mr lock was overseas ms lock and his son continued to reside in the couple’s marital home florida petitioners claimed florida homestead exemptions on this residence for the years in issue mr lock spent most of his tci vacation time with his family and friends in florida and he made an annual trip to kentucky to spend time with his mother grandmother and siblings b personal throughout the years in issue mr lock was registered to vote in florida and he maintained a florida driver’s license he also owned two trucks a boat and a trailer and multiple firearms described above that he stored at his residence in florida c economic real_property in petitioners joined mr lock’s father in purchasing a residence in florida the following year mr lock’s father transferred his interest in the property to petitioners by quitclaim_deed although petitioners initially resided at this property they subsequently converted it to a rental property and hired a realty company to manage it petitioners continued to own this property throughout the years in issue in mr lock and a friend duane johnson organized signal-15 properties llc signal-15 as a florida limited_liability_company and acquired a rental property in florida during the years in issue mr lock owned this property and filed annual reports for signal-15 with the state of florida identifying himself as the firm’s registered agent and a managing member in mr lock and mr johnson acquired another rental property in florida by way of a warranty deed mr lock jointly owned this property throughout the years in issue mr lock devoted about hours during each of the years in issue to managing his rental properties in florida startup businesses in mr lock and a partner chris gately organized three florida limited_liability companies off the x otx solutions and off the x fitness intending to operate a firearms training business and to acquire and operate a franchise specializing in physical fitness training known as workout anytime mr lock maintained several bank accounts for these companies in florida in mr lock filed annual reports with the state of florida for the companies listed above identifying himself as the registered agent and as a managing member of each firm iv petitioners’ relationship a household finances during and early petitioners maintained at least three joint bank accounts in florida mr lock’s paychecks from tci were deposited in one of these joint accounts mr lock’s account and he used the funds in this account to pay most of the family’s household bills including the mortgage on petitioners’ residence ms lock’s paychecks were deposited in a second account ms lock’s account which she used for day-to-day personal and miscellaneous household expenses petitioners also maintained a money market account that mr lock controlled b dissolution of marriage ms lock moved out of the marital home sometime in mid to late in date petitioners’ marriage was dissolved v tax returns petitioners’ tax returns for the years in issue were prepared by an accountant jerry f sowell jr ms lock had collected the couple’s tax records for and and forwarded them to mr sowell when those tax returns were complete ms lock with mr lock’s consent signed them and filed them with the internal_revenue_service a petitioners filed a joint federal_income_tax return for reporting wages of dollar_figure on line comprising dollar_figure earned by mr lock and dollar_figure earned by ms lock petitioners attached a form_2555 foreign_earned_income to the tax_return claimed that mr lock was eligible for a foreign_earned_income_exclusion of dollar_figure and subtracted that amount from total income on line petitioners also attached a schedule a to the tax_return and claimed in relevant part a deduction of dollar_figure after the application of the limitation prescribed in sec_67 attributable primarily to mr lock’s unreimbursed employee business_expenses of dollar_figure the latter expenses comprised dollar_figure for postage dollar_figure for supplies dollar_figure for uniforms dollar_figure for union and professional dues dollar_figure for a gps system and dollar_figure to take the graduate record examination gre petitioners claimed a refund on an overpayment of dollar_figure the full amount of federal_income_tax withheld from their wages and that amount was deposited to mr lock’s account by electronic transfer on date over the next few weeks mr lock transferred about dollar_figure from his account to the money market account and another account that is not clearly identified in the record b petitioners filed a joint federal_income_tax return for reporting wages of dollar_figure on line comprising dollar_figure earned by mr lock and dollar_figure earned by ms lock petitioners attached a form_2555 to the tax_return claimed that mr lock was eligible for a foreign_earned_income_exclusion of dollar_figure and subtracted that amount from total income on line petitioners also attached a schedule a to their tax_return and claimed in relevant part a deduction of dollar_figure after the application of the limitation prescribed in sec_67 attributable primarily to mr lock’s unreimbursed employee business_expenses of dollar_figure comprising dollar_figure for weapons dollar_figure for union and professional dues dollar_figure for uniforms dollar_figure for supplies and dollar_figure for electronics petitioners claimed a refund on an overpayment of dollar_figure and that amount was deposited to mr lock’s account by electronic transfer on date that same day mr lock transferred dollar_figure to the money market account c mr lock filed a federal_income_tax return for reporting wages of dollar_figure on line he attached a form_2555 to his tax_return claiming a foreign_earned_income_exclusion of dollar_figure and that amount was subtracted from total income on line he also attached a schedule a to his tax_return and claimed in relevant part a deduction of dollar_figure after the application of the limitation prescribed in sec_67 attributable primarily to his unreimbursed employee business_expenses of dollar_figure comprising dollar_figure for weapons dollar_figure for union and professional dues dollar_figure for uniforms and dollar_figure for supplies and to other expenses of dollar_figure mr lock claimed a refund on an overpayment of dollar_figure i foreign_earned_income_exclusion discussion unless a specific income exclusion applies a taxpayer is required to include in gross_income all income from whatever sources derived see sec_61 126_tc_89 aff’d 473_f3d_790 7th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion arnett v commissioner t c pincite because resolution of this issue turns on the application of a legal principle to mostly undisputed facts the assignment of the burden_of_proof as to this issue is immaterial sec_911 provides in relevant part that a qualified_individual may elect to exclude from gross_income his foreign_earned_income for any taxable_year the term foreign_earned_income is defined generally in sec_911 as the amount received by an individual from sources within a foreign_country which constitutes earned_income attributable to services performed by the individual during the period described in sec_911 or b whichever is applicable 4although most countries employ territorial tax systems the united_states employs a worldwide tax system--it taxes its citizens on their income regardless of its geographic source see 85_tc_376 5the amount of foreign_earned_income that may be excluded from gross_income is subject_to an annual adjustment for inflation and totaled dollar_figure for dollar_figure for and dollar_figure for see revproc_2009_50 sec_3 2009_45_irb_617 revproc_2010_40 sec_3 2010_46_irb_663 revproc_2011_52 sec_3 2011_45_irb_701 sec_911 and b defines a qualified_individual as an individual whose tax_home is in a foreign_country and who is a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year bona_fide residence test or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period physical_presence_test sec_911 defines the term tax_home as follows tax_home --the term tax_home means with respect to any individual such individual’s home for purposes of sec_162 relating to traveling expenses while away from home an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states in sum sec_911 provides that regardless of the location of an individual’s principal_place_of_business he will not be treated as having a tax_home in a foreign_country for any taxable_period during which his abode is in the united_states see 93_tc_297 sec_1_911-2 income_tax regs neither sec_911 nor the regulations underlying that provision define the term abode the court has explained in prior cases involving the foreign_earned_income_exclusion that the term abode has a domestic connotation that stands in contrast to the taxpayer’s principal_place_of_business see bujol v commissioner tcmemo_1987_230 aff’d without published opinion 842_f2d_328 5th cir in determining the taxpayer’s abode under sec_911 the court evaluates the taxpayer’s domestic ties ie his familial economic and personal ties to the united_states with his ties to the foreign_country in which he claims a tax_home during a particular period see harrington v commissioner t c pincite see also eram v commissioner tcmemo_2014_60 daly v commissioner tcmemo_2013_147 throughout the period in question mr lock maintained extensive familial economic and personal ties to the united_states while his ties to iraq were quite limited mr lock had strong family and personal ties in the united_states throughout the period in question ms lock and the couple’s son resided in the sec_1_911-2 income_tax regs provides that a taxpayer’s temporary presence in the united_states or maintenance of a dwelling whether or not the dwelling is used by the taxpayer’s spouse and dependents does not necessarily mean that the individual’s abode is in the united_states marital home in florida and he took them on vacations when he was not working overseas although the locks’ marriage apparently was failing mr lock stayed in contact with ms lock from iraq and he relied on her to send him items that he requested likewise mr lock’s mother grandmother and siblings resided in kentucky where he visited them at least once a year mr lock also maintained a florida driver’s license and he owned two trucks a boat and a trailer and numerous firearms that he kept at his home in florida mr lock had numerous economic ties to the united_states he maintained his status as a reserve deputy sheriff in florida owned and helped to manage three rental properties there and organized and served as the resident agent for three startup businesses he managed his financial affairs through numerous personal and business bank accounts in florida in contrast mr lock’s primary if not sole tie to iraq was his work for tci although he spent a considerable amount of time in iraq and we have no doubt that he developed strong bonds with his coworkers and acquaintances there mr lock clearly looked forward to leaving iraq whenever he could to spend time with his family and friends in the united_states mr lock was permitted to enter iraq only on visas of fairly limited duration and he did not pursue any business opportunities open a banking account or purchase any property there the austerity of his living quarters in iraq is strong evidence that his presence in iraq was transitory and temporary consistent with the foregoing we conclude that mr lock’s abode was within the united_states during the years in issue and therefore we sustain respondent’s determination that he was not eligible for the foreign_earned_income_exclusion under sec_911 ii unreimbursed employee business_expenses as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 7under the circumstances we need not decide whether mr lock satisfied the bona_fide residence test or the physical_presence_test of sec_911 8petitioners do not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 and there is no justification on this record for doing so a taxpayer must substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 the taxpayer bears the burden of proving that a reported employee_business_expense is a condition of his employment and that he is not entitled to reimbursement from his employer see 59_tc_696 an expense for which an employee could claim reimbursement from his employer but does not is not an ordinary_and_necessary_expense see 24_tc_21 noz v commissioner tcmemo_2012_272 a deduction normally is not available for personal living or family_expenses sec_262 in connection with the foregoing the court is not obliged to accept testimony that is self-serving and uncorroborated by objective evidence see 105_tc_324 we conclude that mr lock is not entitled to the deductions in question in whole or in part on alternative grounds first he failed to show that he was not eligible to be reimbursed by tci for the expenses in question second most of the expenses either were personal or were not adequately substantiated although mr lock testified that tci did not have a written employee reimbursement policy the record is replete with letters and instructions from tci which show that the firm was quite adept at managing transportation housing communications and many other matters for employees that it dispatched on overseas missions against this record we find it highly unlikely that tci did not have a written employee reimbursement policy and we decline to accept mr lock’s uncorroborated testimony on this point on this ground alone we sustain respondent’s determination disallowing the deductions that mr lock claimed for unreimbursed business_expenses the question of reimbursement aside many of the expenses in dispute were clearly personal or were not properly substantiated items that fall into this category include expenses for postage and supplies work clothing professional dues the gre and weapons and electronics mr lock claimed deductions for supplies and the cost of shipping those supplies to iraq there is no evidence in the record however identifying the particular supplies or their cost and mr lock could recall only that the supplies were food items and gear without more we can only conclude that these expenses were personal mr lock claimed deductions for the cost of clothing that he wore while working for tci the cost of clothes that are required or essential in an employment and which are not suitable for general or personal wear and are not so worn is a deductible expense 30_tc_757 see wasik v commissioner tcmemo_2007_148 beckey v 9a declaration or an affidavit from tci corroborating mr lock’s testimony would have provided the court with objective evidence on this point commissioner tcmemo_1994_514 mr lock was not required to wear a uniform while working for tci and depending on the circumstances he normally wore a blazer a dress shirt and pants and a tie or khaki pants and a polo shirt because the clothing that mr lock wore to work could serve as general or personal wear it follows that mr lock is not entitled to a deduction for clothing or uniforms mr lock paid an annual membership fee of dollar_figure to the american forces benefit association afba during the years in issue mr lock confirmed that tci did not require membership in afba as a condition of his employment that fact combined with his description of afba member services indicates that mr lock’s membership fees represent a personal_expense mr lock purportedly paid dollar_figure to take the gre in so that he might be eligible to apply for higher level tci supervisory positions the regulations under sec_162 disallow any deduction for education expenses_incurred to meet the minimum educational requirement for qualification in a taxpayer’s trade_or_business or which qualify a taxpayer for a new trade_or_business sec_1 b and income_tax regs the record does not include a description of the supervisory positions that mr lock intended to pursue or the specific educational requirements for those positions without this additional information we are unable to determine whether this particular expenditure qualifies as a deductible educational expense in accordance with the provisions of sec_1_162-5 income_tax regs mr lock purchased weapons which he kept in florida and electronic equipment and tactical gear which he claims to have used in iraq to perform work for tci he acknowledged at trial that most of these items were also used in his startup businesses in florida we are not convinced that tci would not have provided these items to mr lock if they were truly necessary to the successful completion of tci missions moreover it appears many of these expenses are properly attributable to mr lock’s startup businesses in sum respondent’s determination disallowing the deductions mr lock claimed for unreimbursed employee business_expenses for the years in issue is sustained iii relief from joint_and_several_liability generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse normally is jointly and severally liable for the entire tax due sec_6013 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 which provides for three forms of relief we are concerned here with sec_6015 which provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer requesting spouse bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability to the portion of a deficiency that is properly allocable to her under sec_6015 sec_6015 a i i dollar_figure in general sec_6015 provides that any item giving rise to a deficiency on a joint_return shall be allocated to the spouses as though they had filed separate 10an election under sec_6015 for any taxable_year may be made at any time after a deficiency is asserted but not later than two years after the date on which the secretary has begun collection activities with respect to the individual making the election sec_6015 there is no dispute that ms lock’s election was timely returns and the requesting spouse shall be liable only for her proportionate share of the deficiency that results from such allocation sec_6015 a dollar_figure sec_6015 is ineffective however with respect to any portion of a deficiency if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of an item giving rise to that portion of the deficiency that is otherwise allocable to the nonrequesting spouse sec_6015 see 115_tc_183 aff’d 282_f3d_326 5th cir stergios v commissioner tcmemo_2009_15 inasmuch as respondent maintains that ms lock is entitled to relief under sec_6015 while mr lock opposes that relief we inquire whether actual knowledge has been established by a preponderance_of_the_evidence presented by all three parties see eg mcdaniel v commissioner tcmemo_2009_137 slip op pincite sec_1_6015-3 income_tax regs which speaks to a requesting spouse’s actual knowledge provides in relevant part as follows actual knowledge-- i in general --if under sec_6015 the secretary demonstrates that at the time the return 11in addition the requesting spouse’s proportionate share of the deficiency shall be increased by the value of any disqualified_asset transferred to her by the nonrequesting spouse sec_6015 there is no evidence of any transfer of disqualified assets was signed the requesting spouse had actual knowledge of an erroneous item that is allocable to the nonrequesting spouse the election to allocate the deficiency attributable to that item is invalid and the requesting spouse remains liable for the portion of the deficiency attributable to that item the service having both the burden of production and the burden of persuasion must establish by a preponderance_of_the_evidence that the requesting spouse had actual knowledge of the erroneous item in order to invalidate the election a omitted income --in the case of omitted income knowledge of the item includes knowledge of the receipt of the income b deduction or credit -- erroneous deductions in general -- in the case of an erroneous deduction or credit knowledge of the item means knowledge of the facts that made the item not allowable as a deduction or credit actual knowledge means an actual and clear awareness as opposed to reason to know about the item giving rise to the deficiency see cheshire v commissioner t c pincite consistent with the foregoing we evaluate whether ms lock had actual knowledge of the facts that led to the disallowance of the deductions that mr lock claimed for employee business_expenses see sec_1_6015-3 income_tax regs see also eg 116_tc_198 the proper treatment under sec_6015 of the disallowance of the exclusions that mr lock claimed in respect of his wages merits further discussion the record shows that petitioners accurately reported the wages that they earned on line of their tax returns for and consistent with computations appearing on forms however significant portions of mr lock’s wages were subtracted from total income on line sec_21 of those returns under the circumstances we consider the disallowed exclusions to be more akin to a disallowed deduction or credit as opposed to an item of omitted income within the meaning of sec_1_6015-3 income_tax regs consequently we will evaluate whether ms lock had actual knowledge of the facts that led to the disallowance of the exclusions from income rather than her knowledge of mr lock’s receipt of the income the preponderance_of_the_evidence shows that ms lock did not have actual knowledge of the factual circumstances underlying the disallowance of the deductions that mr lock claimed for unreimbursed employee_expenses or the exclusions that he claimed for foreign_earned_income for and ms lock has a high school education and there is no indication that she is sophisticated in tax matters although she signed the tax returns in question for herself and mr lock the tax_return_preparer mr sowell did not review the returns with her there is likewise no evidence that mr lock discussed with ms lock the facts underlying the items in dispute or that she intentionally avoided learning about them in the light of all the circumstances we conclude that ms lock qualifies for spousal relief under sec_6015 we turn to the proper allocation of the tax deficiencies under sec_6015 as discussed above the erroneous items underlying the tax deficiencies for and are attributable to mr lock although the internal_revenue_service issued tax refunds for those years the record shows that those refunds were electronically deposited to mr lock’s account and he transferred substantial portions of those refunds to other accounts that he controlled inasmuch as the record does not reflect that ms lock received a tax_benefit on the couple’s joint returns see sec_6015 there is no reason to allocate any portion of the deficiencies to her to reflect the foregoing decisions will be entered under rule
